DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species
Species A, as embodied in Figure 1 drawn to a vapor chamber that requires the first metal layer and the second metal layer to be simultaneously stamped and deformed while having a plurality of supporting structures extend from the upper plate (both first metal layer and the second metal layer forming supporting structures) towards the lower plate, also requires a first and a second skirt structures. Which is distinct from species B and species C.
Species B, as embodied in Figure 3, drawn to a vapor chamber that requires only the first metal layer to be stamped and deformed while having a plurality of supporting structures that only extend from a first metal layer towards the lower plate. Also, requires a second metal layer to be flat. Furthermore, requires one skirt structures. Which is distinct from species A and species C.
Species C, as embodied in Figure 4, drawn to a vapor chamber that the first metal layer and the second metal layer to be simultaneously flat while having a plurality of supporting structures that only extend from a third metal layer extend from a towards the upper plate, also requires a first and a second skirt structures. Which is distinct from species A and species B.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently there is no generic claim to the following disclosed patentably distinct species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent
subject matter;
(c) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. 
A telephone call was made to Canfield, Floyd on 01/06/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763